     Case 2:16-cv-02376-APG-NJK Document 48 Filed 01/03/19 Page 1 of 5


 1    MORRIS LAW CENTER
      SARAH A. MORRIS, ESQ.
 2    Nevada Bar No. 8461
      sarah@morrislawcenter.com
 3
      5450 W. Sahara Ave. Suite 330
 4    Las Vegas, NV 89146
      Telephone: (702) 850-7798
 5    Facsimile: (702) 850-7998
      Attorneys for Premier One Holdings, Inc.
 6
                                 UNITED STATES DISTRICT COURT
 7

 8                                   DISTRICT OF NEVADA

 9    THE BANK OF NEW YORK MELLON FKA
      THE BANK OF NEW YORK AS TRUSTEE Case No.:           2:16-cv-02376-APG-NJK
10    FOR THE CERTIFICATEHOLDERS OF
11    CWALT, INC., ALTERNATIVE LOAN
      TRUST 2006-OA16, MORTGAGE PASS-
12    THROUGH CERTIFCATES, SERIES 2006-
      OA16;
13
                    Plaintiff,
14

15           vs.

16    WESTCHESTER HILLS HOMEOWNERS’
      ASSOCIATION;       PREMIER     ONE
17    HOLDINGS INC., LING YUN QUI, an
      individual; and NEVADA ASSOCIATION
18
      SERVICES, INC.,
19
                Defendants.
20    AND ALL RELATED MATTERS.

21                           MOTION TO SUBSTITUTE ATTORNEY
      ...
22
      ...
23
      ...
24

25

26
                                                 1                       9153 Whatley
     Case 2:16-cv-02376-APG-NJK Document 48 Filed 01/03/19 Page 2 of 5


 1          Sarah A. Morris, Esq., of Morris Law Center, is hereby substituted in as attorney

 2    for Defendant, Premier One Holdings, Inc. (“Premier”), in the above-entitled action, in

 3    place and instead of prior attorney, Joseph Y. Hong, Esq.

 4          Dated this 3rd day of January, 2019.

 5                                                     /s/ Michael Ring
                                                       Michael Ring
 6                                                     Premier One Holdings, Inc.
 7
                                            CONSENT
 8
            As former attorney for Premier, I hereby consent to the above and foregoing
 9
      substitution of Sarah A. Morris, Esq., in my place and instead as attorney of record for
10
      Defendant.
11
            Dated this 3rd day of January, 2019.
12
                                                        /s/ Joseph Y. Hong
13                                                     Joseph Y. Hong, Esq.
                                                       Nevada Bar No. 5995
14
                                         ACCEPTANCE
15
            I hereby accept the above and foregoing substitution as attorney for the
16
      Defendant, Premier One Holdings, Inc.
17
            Dated this 3rd day of January, 2019.
18
                                                       MORRIS LAW CENTER
19

20
                                                   By:______________________________
21                                                     Sarah A. Morris, Esq.
                                                       Nevada Bar No. 8461
22                                                     Attorney for Premier One Holdings, Inc.

23

24

25

26

                                                   2                               9153 Whatley
     Case 2:16-cv-02376-APG-NJK Document 48 Filed 01/03/19 Page 3 of 5
                     The Bank of New York Mellon v. Westchester Hills Homeowner’s Association, et al.
                                                             Case No.: 2:16-cv-02376-APG-NJK
 1                                            ORDER

 2    The Substitution of Attorney is hereby approved and so ORDERED.
 3

 4     January 4, 2019
      ___________________________               _______________________________________
 5    DATE                                       UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                  3                                     9153 Whatley
